Title: From John Adams to the Second Congregational Church of Newport, Rhode Island, 12 November 1783
From: Adams, John
To: Newport, Rhode Island, Second Congregational Church


          Gentlemen
            London November 12th. 1783.
          I duely received the Letter you did me the Honour to write me on the 26th. of May with two addresses inclosed one to the Ministers and Churches of the reformed in Holland, the other to those in France, and it should have been answered sooner had not a long Sickness prevented.— I am duely Sensible of the Honour, you do me, Gentlemen by confiding this benevolent Office to my Care, and it would give me great Pleasure to be able to give you encouragement to hope for Success: but Solicitations of this Kind are consider’d so differently in America, and in Europe, that an appointment which would be considered as very honourable in the former is regarded in the latter in a different Light. this difference of Sentiment is so real and so serious, that in the opinion of others, as well as in my own, it is inconsistent with the publick Character I have at present the honour to hold under the United States for me to accept of this.— It is agreed on all hands that my Name appearing in this Business would do a great Injury to the Loan of which I have the Care in Holland; so that I must beg the favour of you, Gentlemen, to make my Apology to the Second Congregational Church in Newport for declining a Trust, which my Regard to their Constitution as well as their Welfare, and my personal Respect for you would have induced me to accept with Pleasure had it been compatible with my Duty.
          On occasion of a great Fire in Charlestown formerly and of an application of Dartmouth Colledge lately I have seen that there is such a degree of Ridicule attends such solicitations of Benevolence in Europe, that I cannot advise you to expect any Relief in this way: if you were to send an agent on Purpose, in my opinion he would not obtain enough to pay his Expences.
          With great Esteem and Respect I have the Honour to be / Gentlemen, your most obedient, and most humble Servant.
          John Adams.
        